Simmons, C. J.,
dissenting. By express statute, in this State, ■either party to a civil proceeding may, “at any stage of the case, as matter of right,” amend his pleadings. Civil Code, § 5097. This being so, where a defendant, in a proper exeiv cise of his legal right so to do, at the trial amends his original plea by setting up other pertinent matters of defense, the mere fact that some of the grounds of defense thus introduced were not specifically pleaded at the first, but were delayed until a subsequent term of the court, is not a legitimate ■subject-matter of comment by opposing counsel in his argument before the jury. In availing himself of the privilege conferred upon him by law of amending his pleadings “at any ■stage of the case,” a defendant can not be deemed to have subjected himself to an insidious attack concerning his good faith in thus presenting his defense; for no unfavorable inference can arise against a party so long as he is acting strictly within his legal rights. Inquiry into the reasons attending his failure to urge his full defense in the first instance, and upon the first •opportunity presented, would introduce into the case a purely collateral issue, calculated rather to confuse than enlighten or ■aid the jury in determining whether or not his defense as alleged be true, which is the main and paramount issue they are called upon to try. Therefore, where the opposite party has improperly sought to prejudice the minds of the jurors by making unfavorable comments upon the tardiness of the defense set up by amendment, it is eminently proper for the trial *429judge to instruct them that this is a matter as to which they are not called upon or authorized to pass, and that they are to look to the pleadings solely for the purpose of ascertaining the issues therein presented for their determination.